The iudgment of the Supreme Court was entered,
Per Curiam.
The power of sale in this case was clearly not an absolute direction to sell, and thereby to convert the realty into money, but was an enabling authority to carry out the requirements of the will as to payment of debts and legacies. It had relation to personal as well as real estate, and defined neither as to its extent, leaving the matter necessarily to the judgment of the executors as to when and what to sell. When the purpose of the will became accomplished by payment of debts and legacies, it is clear that the testator did not command a sale of the realty beyond this finished purpose. We cannot say that the Orphans’ Court erred in dismissing the petition when conversion had ceased to be necessary.
Decree affirmed at the costs of the appellant and the appeal dismissed.